DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 7, 8, 10-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behzad et al. (US 20080136514 A1), hereinafter, Behzad, in view of Wimpenny (US 9077293 B2), hereinafter, Wimpenny.

Regarding claim 2:
Behzad discloses:

a transceiver (Fig. 2 shows transmitter and receiver sections, i.e. claimed transceiver, paragraph [0027]); and 
a radio frequency front end system coupled to the transceiver (Fig. 5, RF front end 80), the radio frequency front end system including a first module that includes a first power amplifier (Fig. 5, PA module 84-1) configured to amplify a first ultrahigh band transmit signal, a second module that includes a second power amplifier (Fig. 5, PA module 84-2) configured to amplify a second ultrahigh band transmit signal, a third module that includes a third power amplifier (Fig. 5, PA module 88-1) configured to amplify a third band transmit signal, a fourth module that includes a fourth power amplifier (Fig. 5, PA module 88-2)  configured to amplify a fourth band transmit signal (Paragraphs [0037]-[0043], each power amplifier module 84-1 and 84-2amplifies transmit signals in either the 5GHz claimed ultrahigh band transmit signals).
Behzad discloses all limitations above, but fails to explicitly disclose a third ultrahigh band transmit signal, a fourth ultrahigh band transmit signal, 
a shared power management circuit configured to output a common power amplifier supply voltage that powers the first power amplifier, the second power amplifier, the third power amplifier, and the fourth power amplifier.
Although Behzad does not explicitly disclose the third ultrahigh band transmit signal, and the fourth ultrahigh band transmit signal Behzad discloses plurality of power amplifier modules operating in different GHz frequency bands, including the 5GHz band can be used (Paragraphs [0031], [0037]).

Further, Wimpenny discloses a shared power management circuit (Fig. 2, circuit 122) configured to output a common power amplifier supply voltage that powers a first power amplifier (Fig. 2, PA 104a), a second power amplifier (Fig. 2, PA 104b), a third power amplifier (Fig. 2, PA 104c), and a fourth power amplifier (Fig. 2, PA 104d) (Column 4, lines 49-56; column 5, lines 3-13; circuit 122 ensures power supply to all four power amplifiers is the based on the highest envelope, i.e. a common power amplifier supply voltage powers all four power amplifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify Behzad’s transceiver so that four ultrahigh frequency amplifying power amplifiers have a shared power management circuit configured to output a common power amplifier supply voltage that powers the first power amplifier, the second power amplifier, the third power amplifier, and the fourth power amplifier as disclosed by Wimpenny. It would have been obvious because providing a common supply voltage to all power amplifiers ensures that all power amplifiers have sufficient power to correct for supply voltage distortion (Column 5, lines 13-18).

Regarding claim 14:
Claim 14 is rejected as being obvious over Behzad in view of Wimpenny based on a rationale similar to the one used to reject claim 2 above.

Regarding claim 20:
Method claim 20 is rejected as being obvious over Behzad in view of Wimpenny based on a rationale similar to the one used to reject claim 2 above.

Regarding claims 3, 15:
Behzad and Wimpenny disclose all limitations of claims 2 and 14 above.
Behzad further discloses the wireless device wherein the first ultrahigh band transmit signal, the second ultrahigh band transmit signal, each have a frequency content between about 3 gigahertz and about 6 gigahertz (Paragraph [0038]).
Behzad discloses the third ultrahigh band transmit signal, and the fourth ultrahigh band transmit signal as having a frequency content about 2.4GHz (Paragraph [0041]). Although Behzad does not explicitly disclose the third ultrahigh band transmit signal, and the fourth ultrahigh band transmit signal each having a frequency content between about 3 gigahertz and about 6 gigahertz, Behzad discloses plurality of power amplifier modules operating in different GHZ frequency bands, including the 5GHz band can be used (Paragraphs [0031], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have all four power amplifiers have a 

Regarding claims 4:
Behzad and Wimpenny disclose all limitations of claim 2 above.
Behzad discloses power amplifier modules connected to the antenna system comprising a plurality of antennas (Paragraphs [0038]), but fails to explicitly disclose the plurality of antennas including a first antenna coupled to an output of the first power amplifier, a second antenna coupled to an output of the second power amplifier, a third antenna coupled to an output of the third power amplifier, and a fourth antenna coupled to an output of the fourth power amplifier.
Wimpenny further discloses plurality of antennas (Fig. 2, antennas 102) including a first antenna coupled to an output of the first power amplifier, a second antenna coupled to an output of the second power amplifier, a third antenna coupled to an output of the third power amplifier, and a fourth antenna coupled to an output of the fourth power amplifier (Column 4, lines 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Behzad’s transceiver as modified by Wimpenny for power management to have its four power amplifiers to have their respective outputs be respectively coupled to four antennas as disclosed by 

Regarding claim 7 and 16:
Behzad and Wimpenny disclose all limitations of claims 2 and 14 above.
Behzad discloses the radio frequency front end system further includes a high band module that includes a power amplifier configured to amplify a high band transmit signal having a frequency content between 2.3 gigahertz and 3 gigahertz (Paragraph [0041]). 
Although Behzad does not explicitly disclose a fifth power amplifier, Behzad discloses plurality of power amplifier modules operating in different GHZ frequency bands, including the 5GHz band and 2.4 GHz can co-exist on the same die (Paragraphs [0013], [0031], [0040], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mix of power amplifiers in the 5GHz range and 2.4 Ghz range in the same device as disclosed by Behzad, thus resulting in claimed invention, with an additional amplifier. It would have been obvious to do so in order to process a plurality of signals from different bands and applications.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention that Behzad’s modified transceiver to include a fifth power amplifier would be further modified by Wimpenny so as to have a shared power management circuit configured to output a common power 

Regarding claims 8 and 17:
Behzad and Wimpenny disclose all limitations of claims 2 and 14 above.
Behzad discloses the wireless device wherein the first module, the second module, third module, and the fourth module are each configured to process a respective ultrahigh band /high band receive signal (Fig. 5, Paragraphs [0041] and [0043], each of the modules receives a respective receive signal 114).
Although Behzad does not explicitly teach third and fourth modules receiving ultrahigh band receive signal, Behzad’s modified transceiver as shown above in claim 2 would have third and fourth modules receiving ultrahigh band receive signal based on same reasoning as claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have all four power amplifiers have a frequency content between that is ultrahigh band as claimed based on Behzad’s teaching of having a plurality of 5GHz power amplifiers, thereby having all ultrahighband. It would have been obvious to do so in order to process a plurality of signals of the same band and also thereby simplifying implementation (Paragraph [0013]).

Regarding claims 10:
Behzad and Wimpenny disclose all limitations of claim 2 above.
Behzad discloses the wireless device the transceiver provides the first ultrahigh band transmit signal, the second ultrahigh band transmit signal, the third high band transmit signal, and the fourth high band transmit signal to the radio frequency front end system (Fig. 5, Paragraphs [0041] and [0043], each of the modules in the front end receives a respective receive signal 114 for transmission, i.e transmit signal).
Although Behzad does not explicitly teach third and fourth modules receiving ultrahigh band transmit signal, Behzad’s modified transceiver as shown above in claim 2 would have third and fourth modules receiving ultrahigh band transmit signal based on same reasoning as claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have all four power amplifiers have a frequency content between that is ultrahigh band as claimed based on Behzad’s teaching of having a plurality of 5GHz power amplifiers, thereby having all ultrahighband. It would have been obvious to do so in order to process a plurality of signals of the same band and also thereby simplifying implementation (Paragraph [0013]).


Regarding claims 11, 19 and 21:
Behzad and Wimpenny disclose all limitations of claims 2, 14 and 20 above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify Behzad’s transceiver so that four common power amplifier supply voltage uses average power tracking as disclosed by Wimpenny. It would have been obvious because providing a common supply voltage using average power tracking to all power amplifiers ensures that all power amplifiers have sufficient power to correct for supply voltage distortion (Column 5, lines 13-18).

Regarding claims 12 and 13:
Behzad and Wimpenny disclose all limitations of claim 2 above.

Behzad discloses the wireless device wherein the first module, the second module, the third module, and the fourth module operate to support four-by-four (4x4) uplink multi-input and multi-output (MIMO)  communications (Paragraphs [0026], [0038], [0043], wherein uplink MIMO is discussed, system uses 4 power amplifiers in the transmitter front end communicating with MIMO system 64, see Fig. 2, paragraph [0027], i.e. a 4X4 uplink MIMO system) using frequency Band (Paragraphs 	[0037], [0038], [0043]).

It would have been obvious to one of ordinary skill in the art before the effective filing date to use Behzad’s transceiver to communicate using Bands 42 or 43 based on Behzad’s teaching of using different frequency bands, It would have been obvious so as to process signals in a desired GHz range.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 14, 15, 16, 17, 18, 19,20, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 5, 1,  4, 6, 7, 1, 10, 11, 12, 1,13, 13, 15, 17, 18, 10, 21, 22 respectively  of U.S. Patent No. 10659121 B2. Although the claims at issue are said claims of instant application are merely a broad version of said patented claims and thereby fully anticipated by said patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kennington (US 20110148705 A1) discloses envelope tracking with power management of plurality of power amplifiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637